Opinion issued October 12, 2012.




                                   In The

                           Court of Appeals
                                   For The

                        First District of Texas
                        ————————————
                           NO. 01-11-00243-CV
                         ———————————
  DAN BURGESS, KEVIN CROSS, AL FOLEY, JOHN MCCLELLAND,
  MARI ODOM, RANDY TAUSCHER, AND KEITH WEST, Appellants
                                     V.
    SCOTT D. MARTIN, SKM PARTNERSHIP, LTD., AND KCM, LLC,
   INDIVIDUALLY AND SHAREHOLDERS ON BEHALF OF MARTIN
       RESOURCE MANAGEMENT CORPORATION, Appellees


                  On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Case No. 2008-53948



                       MEMORANDUM OPINION
      Appellants filed an unopposed motion to dismiss on October 5, 2012,

indicating the parties have settled. We withdraw our opinion and judgment of

October 11, 2012, and we issue this opinion in its stead. We order the cause

dismissed with prejudice. TEX. R. APP. P. 42.1(a)(2). Costs of this appeal and in

the court below are to be borne by the party incurring them. The Clerk of this

Court is directed to issue the mandate immediately. TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Justices Jennings, Massengale, and Huddle.




                                        2